NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   30-JUN-2021
                                                   07:52 AM
                                                   Dkt. 41 SO
                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                   SHALOM AMAR, Plaintiff-Appellee,
                                   v.
         JONATHAN WRIGHT and ELI WALDON, Defendants-Appellants


          APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                              PUNA DIVISION
                        (CIVIL NO. 3RC171000405)

                      SUMMARY DISPOSITION ORDER
   (By:    Leonard, Presiding Judge, Hiraoka and Wadsworth, JJ.)

             Defendants-Appellants Jonathan Wright and Eli Waldon
appeal from the Judgment for Possession in favor of self-
represented Plaintiff-Appellee Shalom Amar, entered by the
District Court of the Third Circuit, Puna Division, on May 16,
2018.1 For the reasons explained below, we affirm the Judgment
for Possession.
          In May 2017 Amar filed a complaint against Wright and
Waldon for breach of a commercial Shop/Boutique Lease and summary
possession of the leased property. A copy of the Lease was
attached to the complaint.
          Wright and Waldon answered Amar's complaint. They did
not deny the existence or authenticity of the Lease but they




     1
             The Honorable Harry P. Freitas presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


alleged, among other things, that Amar "is not the owner of the
property and has failed to name the real party in interest."
          Amar represented himself at the trial. The Lease was
admitted into evidence. The Warranty Deed for the leased
property was also admitted into evidence. The grantee under the
Deed was "SHALOM AMAR, Trustee of the Shalom Amar Revocable Trust
[(Trust)] dated May 18, 2000[.]" Amar admitted that the leased
property was owned by the Trust.
          After Amar rested his case, Wright and Waldon moved to
dismiss. They argued that Amar — who was not a lawyer — could
not represent the Trust, citing Tradewinds Hotel, Inc. v.
Cochran, 8 Haw. App. 256, 265, 799 P.2d 60, 66 (1990) (holding
that non-lawyer trustee may not represent trust in litigation
without first introducing trust document to prove trustee was
real party in interest as sole trust beneficiary). The district
court denied the motion, stating:

          When I look at the deed that you presented, the grantee is
          Shalom Amar Trustee of the Shalom Amar Revocable Trust. The
          Grantee is not the Shalom Amar Revocable Trust. So
          according to the deed, it's given to Shalom Amar as the
          Trustee. Not to the Trust. So I'm going to deny your
          request.

The district court entered the Judgment for Possession. This
appeal followed.
          Wright and Waldon's sole argument on appeal is that the
district court erred by allowing Amar to represent the Trust
without first establishing he was the real party in interest, as
required by Cochran. We conclude that the district court did not
err by denying Wright and Waldon's motion to dismiss, but for a
reason different than that articulated by the district court.
          Here, the Trust was not the plaintiff in the summary
possession lawsuit. The landlord under the Lease was Amar,
individually, not as trustee of the Trust. Amar was entitled to
represent himself, as landlord, in the summary possession
lawsuit. Hawaii Revised Statutes § 605-2 (2016); In re Ellis, 53
Haw. 23, 29 n.12, 487 P.2d 286, 290 n.12 (1971); see also Amar v.

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Wright, No. CAAP-XX-XXXXXXX, 2019 WL 6998173, at *1 (Haw. App.
Dec. 19, 2019) (SDO) ("Amar brought this summary possession
action in his capacity as the landlord under the Restaurant Lease
and not in his capacity as Trustee of the Shalom Amar Revocable
Trust.").
          Based upon the foregoing, the Judgment for Possession
entered by the district court on May 16, 2018, is affirmed.
          DATED: Honolulu, Hawai#i, June 30, 2021.

On the brief:
                                      /s/ Katherine G. Leonard
Ivan L. Van Leer,                     Presiding Judge
for Defendants-Appellants
JONATHAN WRIGHT and                   /s/ Keith K. Hiraoka
ELI WALDON.                           Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  3